--------------------------------------------------------------------------------

Exhibit 10.29
 
 
[image00029.jpg]
 
ACTIVE POWER, INC.


2015 Adleman Incentive Plan



  1. THE PLAN



1.1      Objectives. The 2015 Adleman Incentive Plan (“Plan”) of Active Power,
Inc., a Delaware corporation (the “Company”), is an annual bonus program
designed to motivate and reward Mr. Randall J. Adleman for his contributions
towards the achievement of bookings (i.e. order) growth, a goal that we believe
drives our operating results and creates long-term stockholder value. This is an
annual bonus plan. Capitalized terms not otherwise defined have the meanings
assigned in Section 4.
 
1.2      Plan Supersedes All Prior Short-Term Incentive Compensation Programs.
This Plan supersedes and replaces all prior short-term cash incentive
compensation programs for Mr. Adleman.



 
2.
ELIGIBILITY



For Mr. Adleman to be eligible for a payout in accordance with the provisions of
the Plan for a given fiscal year, he must be employed on the day of a bonus
payout under this Plan in order to be eligible for any payout.



 
3.
PLAN PAYOUT CALCULATION



Subject to the sole discretion of the Committee to make adjustments, Plan
payouts are based on the Company’s annual bookings, up to a maximum payout
amount of $500,000, calculated as follows:


annual bookings
X
multiplier
=
payout



The Committee has the sole discretion and authority to change the payout
calculation, the performance multiplier, and to use discretion to increase or
decrease the amount of the payout under the Plan.



 
4.
DEFINITIONS



“Bookings” – means anticipated revenue from (a) unfulfilled product orders and
(b) from service work not yet performed under signed contracts, in each case,
that the Company believes to be firm and that are received or signed, as
applicable, during the fiscal year, as determined by the Company in its sole
discretion. For clarification, it is understood that “Bookings” will not include
revenue relating to any equipment or services the delivery of which has been
cancelled by the customer.
 
“Committee” – means the Compensation Committee of the Company’s Board of
Directors or such other committee as may from time to time succeed or perform
the functions of that Committee.
 
2015 Management Incentive Plan
Approved February 12, 2015
 
 

--------------------------------------------------------------------------------

 

 
5.
OTHER CONDITIONS



5.1      No Assignment of Awards. Payouts under this Plan may not be sold,
assigned or otherwise transferred before they are received by Mr. Adleman.
 
5.2      No Right of Employment. Neither the Plan nor any action taken under the
Plan shall be construed, expressly or by implication, as either giving Mr.
Adleman the right to be retained in the employ of the Company or any affiliate,
or altering or limiting the employment-at-will relationship between the Company
and Mr. Adleman.
 
5.3      Taxes, Withholding.  The Company or any affiliate shall have the right
to deduct from any payout under the Plan any applicable federal, state or local
taxes or other amounts required by applicable law, rule, or regulation to be
withheld with respect to such payment.
 
5.4      Plan Administration; Effectiveness for any Fiscal Year.  The Plan shall
be administered by or under the authority of the Committee which shall have the
full discretionary power to administer and interpret this Plan and to establish
rules for its administration.
 
5.5      Reservation of Rights; Governing Law; Contract Disclaimer.  The Company
reserves the right to amend or cancel the Plan in whole or in part at any time
without notice.  There can be no guaranty that the Plan will be in effect in any
subsequent fiscal year.  The Company also reserves the right to decide all
questions and issues arising under the Plan and its decisions are final.  The
Plan shall be construed in accordance with and governed by the laws of the State
of Texas.  The Plan is a statement of the Company’s intentions and does not
constitute a guarantee that any particular Plan payment amount will be paid. 
The Plan does not create a contractual relationship or any contractually
enforceable rights between the Company or its wholly-owned subsidiaries and Mr.
Adleman.
 
 
2
 
 

--------------------------------------------------------------------------------